Case 20-01022 Doc 12-5 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 5 - (A) the 2018
          Federal joint tax return of Peter and Susan Hoffman (r Page 1 of 30
Case 20-01022 Doc 12-5 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 5 - (A) the 2018
          Federal joint tax return of Peter and Susan Hoffman (r Page 2 of 30
Case 20-01022 Doc 12-5 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 5 - (A) the 2018
          Federal joint tax return of Peter and Susan Hoffman (r Page 3 of 30
Case 20-01022 Doc 12-5 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 5 - (A) the 2018
          Federal joint tax return of Peter and Susan Hoffman (r Page 4 of 30
Case 20-01022 Doc 12-5 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 5 - (A) the 2018
          Federal joint tax return of Peter and Susan Hoffman (r Page 5 of 30
Case 20-01022 Doc 12-5 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 5 - (A) the 2018
          Federal joint tax return of Peter and Susan Hoffman (r Page 6 of 30
Case 20-01022 Doc 12-5 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 5 - (A) the 2018
          Federal joint tax return of Peter and Susan Hoffman (r Page 7 of 30
Case 20-01022 Doc 12-5 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 5 - (A) the 2018
          Federal joint tax return of Peter and Susan Hoffman (r Page 8 of 30
Case 20-01022 Doc 12-5 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 5 - (A) the 2018
          Federal joint tax return of Peter and Susan Hoffman (r Page 9 of 30
Case 20-01022 Doc 12-5 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 5 - (A) the 2018
          Federal joint tax return of Peter and Susan Hoffman (r Page 10 of 30
Case 20-01022 Doc 12-5 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 5 - (A) the 2018
          Federal joint tax return of Peter and Susan Hoffman (r Page 11 of 30
Case 20-01022 Doc 12-5 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 5 - (A) the 2018
          Federal joint tax return of Peter and Susan Hoffman (r Page 12 of 30
Case 20-01022 Doc 12-5 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 5 - (A) the 2018
          Federal joint tax return of Peter and Susan Hoffman (r Page 13 of 30
Case 20-01022 Doc 12-5 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 5 - (A) the 2018
          Federal joint tax return of Peter and Susan Hoffman (r Page 14 of 30
Case 20-01022 Doc 12-5 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 5 - (A) the 2018
          Federal joint tax return of Peter and Susan Hoffman (r Page 15 of 30
Case 20-01022 Doc 12-5 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 5 - (A) the 2018
          Federal joint tax return of Peter and Susan Hoffman (r Page 16 of 30
Case 20-01022 Doc 12-5 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 5 - (A) the 2018
          Federal joint tax return of Peter and Susan Hoffman (r Page 17 of 30
Case 20-01022 Doc 12-5 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 5 - (A) the 2018
          Federal joint tax return of Peter and Susan Hoffman (r Page 18 of 30
Case 20-01022 Doc 12-5 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 5 - (A) the 2018
          Federal joint tax return of Peter and Susan Hoffman (r Page 19 of 30
Case 20-01022 Doc 12-5 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 5 - (A) the 2018
          Federal joint tax return of Peter and Susan Hoffman (r Page 20 of 30
Case 20-01022 Doc 12-5 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 5 - (A) the 2018
          Federal joint tax return of Peter and Susan Hoffman (r Page 21 of 30
Case 20-01022 Doc 12-5 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 5 - (A) the 2018
          Federal joint tax return of Peter and Susan Hoffman (r Page 22 of 30
Case 20-01022 Doc 12-5 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 5 - (A) the 2018
          Federal joint tax return of Peter and Susan Hoffman (r Page 23 of 30
Case 20-01022 Doc 12-5 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 5 - (A) the 2018
          Federal joint tax return of Peter and Susan Hoffman (r Page 24 of 30
Case 20-01022 Doc 12-5 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 5 - (A) the 2018
          Federal joint tax return of Peter and Susan Hoffman (r Page 25 of 30
Case 20-01022 Doc 12-5 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 5 - (A) the 2018
          Federal joint tax return of Peter and Susan Hoffman (r Page 26 of 30
Case 20-01022 Doc 12-5 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 5 - (A) the 2018
          Federal joint tax return of Peter and Susan Hoffman (r Page 27 of 30
Case 20-01022 Doc 12-5 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 5 - (A) the 2018
          Federal joint tax return of Peter and Susan Hoffman (r Page 28 of 30
Case 20-01022 Doc 12-5 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 5 - (A) the 2018
          Federal joint tax return of Peter and Susan Hoffman (r Page 29 of 30
Case 20-01022 Doc 12-5 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 5 - (A) the 2018
          Federal joint tax return of Peter and Susan Hoffman (r Page 30 of 30
